 

Exhibit 10.2

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (together with all attachments hereto,
this “Agreement”), is entered into and effective as of May 11, 2020 (“Effective
Date”), by and between Navidea Biopharmaceuticals, Inc., a company organized and
existing under the laws of Delaware, with its principal place of business
located at 4995 Bradenton Avenue, Suite 240, Dublin, OH 43017 (“Navidea”),
SpePharm AG, a company organized and existing under the laws of Switzerland with
offices located at Werfletstrasse 3, CH-6005 Luzern, Switzerland (“SpePharm”),
and, solely for purposes of Section 8.10, Norgine BV, a company organized and
existing under the laws of the Netherlands, with offices located at Hogehilweg
7, 1101 CA Amsterdam Zuid-Oost, The Netherlands (“Norgine”). Navidea and
SpePharm are sometimes hereinafter referred to each as a “Party” and
collectively as the “Parties”.

 

PRELIMINARY STATEMENT

 

A.     WHEREAS, Navidea and SpePharm entered into that certain Exclusive License
Agreement, dated as of March 5, 2015 (as supplemented by that certain Letter
Agreement Addendum dated as of October 26, 2016, the “License Agreement”), and
Norgine guaranteed SpePharm’s obligations thereunder.

 

B.     WHEREAS, the Parties now desire (i) to terminate the License Agreement,
and (ii) to provide for the conveyance of rights in certain tangible and
intangible materials, including marketing authorizations, data and intellectual
property, as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing preliminary statements and the
mutual covenants and agreements of the Parties contained in this Agreement, the
Parties hereby agree as follows:

 

1.

DEFINITIONS.

 

As used in this Agreement, the following terms (and their correlatives) have the
meanings set forth in this Section 1. Any other capitalized terms that are not
otherwise defined herein shall have the meanings ascribed to such terms in the
License Agreement.

 

1.1     “Affiliate” means any Person, whether de jure or de facto, that directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with a Party, regardless of whether such Affiliate is or
becomes an Affiliate on or after the Effective Date. A Person shall be deemed to
“control” another Person if it (a) owns, directly or indirectly, beneficially or
legally, at least fifty percent (50%) of the outstanding voting securities or
capital stock (or such lesser percentage which is the maximum allowed to be
owned by a Person in a particular jurisdiction) of such other Person, or has
other comparable ownership interest with respect to any Person other than a
corporation; or (b) has the power, whether pursuant to contract, ownership of
securities or otherwise, to direct the management and policies of the Person.

 

1.2     “Applicable Laws” means any and all international, national, federal,
state, regional, provincial, municipal and local government laws, rules, and
regulations that apply to either Party or to the conduct of activities under
this Agreement, including the development, manufacture, extrusion, packaging,
labeling, storage, marketing, sale, distribution or intended use of a Product,
as amended from time-to-time, each as may be then in effect, as applicable and
amended from time to time.

 

1

--------------------------------------------------------------------------------

 

 

1.3     “Assignment and Assumption Agreement” has the meaning set forth in
Section 3.4(a).

 

1.4     “CB4 Product” has the meaning set forth in Section 3.2(b).

 

1.5     “Claims” has the meaning set forth in Section 2.4.

 

1.6     “Clinical Studies” means any study in which human subjects are dosed
with a drug, whether approved or investigational, including any Phase 1, 2, 3 or
4 clinical study.

 

1.7     “Commercially Reasonable Efforts” means those efforts and resources that
a similarly situated pharmaceutical company would reasonably devote in the
exercise of its commercially reasonable practices relating to a product owned by
it or to which it has rights of the type licensed hereunder, which is of similar
market potential at a similar stage in its development or product life, taking
into account the competitiveness of the global and local marketplace, the
pricing and launching strategy for the respective product, the proprietary
position of the product, the profitability (but not considering any payments due
to either Party pursuant to this Agreement) and the relative potential safety
and efficacy of the product and other relevant factors, including technical,
legal, scientific, regulatory or medical factors. “Commercially Reasonable” as
used herein shall be interpreted in a corresponding manner.

 

1.8     “Company Know-How” has the meaning set forth in the License Agreement.

 

1.9     “Company Patents” has the meaning set forth in the License Agreement.

 

1.10     “Confidential Information” has the meaning set forth in Section 5.1.

 

1.11     “Control” or “Controlled” means, with respect to any Information,
Patent Rights, other intellectual property rights, or any proprietary or trade
secret information, the legal authority or right (whether by ownership, license
or otherwise) of a Party to grant a license or a sublicense under such
Information, Patent Rights or intellectual property rights to another Person, or
to otherwise disclose such proprietary or trade secret information to another
Person, without breaching the terms of any agreement with a Third Party, or
misappropriating the proprietary or trade secret information of a Third Party.

 

1.12     “Disclosing Party” has the meaning set forth in Section 5.1.

 

1.13     “Effective Date” has the meaning set forth in the introductory
paragraph hereof.

 

1.14     “Force Majeure Events” has the meaning set forth in Section 8.1.

 

1.15     “General IP” has the meaning set forth in the License Agreement.

 

1.16     “IIS” has the meaning set forth in Section 3.1(a)(iii).

 

1.17     “Indemnification Claim Notice” has the meaning set forth in Section
6.3.

 

1.18     “Indemnified Party” has the meaning set forth in Section 6.3.

 

1.19     “Indemnifying Party” has the meaning set forth in Section 6.3.

 

2

--------------------------------------------------------------------------------

 

 

1.20     “Information” means any and all data, results, technology and
information of any type whatsoever, in any tangible or intangible form,
including trade secrets, scientific, technical or regulatory information,
processes, methods, techniques, materials, technology, results, analyses,
laboratory, pre-clinical and clinical data, and other know-how, whether or not
patentable, including pharmacology, toxicology, drug stability, manufacturing
and formulation data, methodologies and techniques, clinical and non-clinical
safety and efficacy studies, marketing studies, absorption, distribution,
metabolism and excretion studies, but excluding any Patent Rights.

 

1.21     “Licensed Territory” has the meaning set forth in the License
Agreement.

 

1.22     “Litigation Conditions” has the meaning set forth in Section 6.3.

 

1.23     “Losses” has the meaning set forth in Section 6.1

 

1.24     “Navidea Indemnitees” has the meaning set forth in Section 6.1

 

1.25     “Non-Transferable Contracts” has the meaning set forth in Section
3.4(a).

 

1.26     “Patent Rights” means all patents and patent applications (which for
the purpose of this Agreement shall be deemed to include certificates of
invention and applications for certificates of invention), including all
divisionals, continuations, substitutions, continuations-in-part,
re-examinations, reissues, additions, renewals, revalidations, extensions,
registrations, pediatric exclusivity periods, supplemental protection
certificates and the like of any such patents and patent applications, any and
all utility models and short term patents, and any and all foreign equivalents
of the foregoing.

 

1.27     “Person” means any natural person or any corporation, partnership,
limited liability company, business association, joint venture or other entity.

 

1.28     “Product” means Product 1 and Product 2 (with and without labeling).
For clarity, any references in this Agreement to the Product shall always mean
both of Product 1 and Product 2, unless otherwise expressly stated to refer to
only one of Product 1 or Product 2.

 

1.29     “Product 1” means any product approved for radiolabeling with
technetium 99m, containing Lymphoseek® (or any alternative or replacement name),
with the chemical name tilmanocept, in its current 250µg, multi-dose volume
packaging configuration as of the Effective Date and any other multi-dose volume
packaging configuration, and any Improvements thereto or thereof.

 

1.30     “Product 2” means any product approved for radiolabeling with
technetium 99m containing Lymphoseek® (or any alternative or replacement name),
with the chemical name tilmanocept, in a 62.5µg single-dose volume packaging
configuration and any other single-dose volume packaging configuration, and any
Improvements thereto or thereof.

 

1.31     “Product Approval” means all authorizations, permits and approvals that
are issued by a Regulatory Authority and necessary for the use, distribution,
promotion and/or sale of a Product in a particular country or jurisdiction,
including pricing and reimbursement approval.

 

3

--------------------------------------------------------------------------------

 

 

1.32     “Receiving Party” has the meaning set forth in Section 5.1.

 

1.33     “Regulatory Authority” means any applicable government regulatory
authority involved in granting approvals for the promotion, sale, distribution,
import/export, use, handling, reimbursement and/or pricing of a Product.

 

1.34     “Regulatory Materials” means all regulatory applications, submissions,
notifications, communications, correspondence, registrations, Product Approvals
and/or other filings made to, received from or otherwise conducted with a
Regulatory Authority for the use, distribution, promotion, importation,
exportation, pricing, reimbursement, marketing and sale of the Product in a
particular country or jurisdiction.

 

1.35     “Releasees” has the meaning set forth in Section 2.4.

 

1.36     “Releasors” has the meaning set forth in Section 2.4.

 

1.37     “SpePharm Indemnitees” has the meaning set forth in Section 6.1.

 

1.38     “Successor Entities” has the meaning set forth in Section 3.3(c).

 

1.39     “Third Party” means any Person other than the Parties and their
Affiliates.

 

1.40     “Transferable Contracts” has the meaning set forth in Section 3.4(a).

 

1.41     “Transferred Approvals and Materials” has the meaning set forth in
3.1(a)(i).

 

1.42     “Transition Period” has the meaning set forth in Section 3.1(a).

 

1.43     “Transition Plan” has the meaning set forth in Section 3.1(a).

 

1.44     “United States” or “U.S.” means the United States of America, including
its territories and possessions, and the District of Columbia.

 

1.45     “Wind-Down Activities” has the meaning set forth in Section 3.1(a).

 

1.46     Interpretation. In this Agreement, unless otherwise specified:

 

(a)     “includes” and “including” mean respectively includes and including
without limitation;

 

(b)     unless the context otherwise requires, the word “or” shall be deemed to
include the word “and” (i.e., shall mean “and/or”);

 

(c)     words denoting the singular shall include the plural and vice versa and
words denoting any gender shall include all genders;

 

(d)     words such as “herein”, “hereof”, and “hereunder” refer to this
Agreement as a whole and not merely to the particular provision in which such
words appear; and

 

(e)     the Exhibits and Schedules form part of the operative provision of this
Agreement and references to this Agreement shall include references to the
Exhibits and Schedules.

 

4

--------------------------------------------------------------------------------

 

 

2.

TERMINATION OF THE LICENSE AGREEMENT.

 

2.1     Termination of License Agreement.

 

(a)     The Parties hereby agree that the License Agreement is hereby terminated
in its entirety as of the Effective Date. Except as expressly provided in this
Agreement, no rights or obligations under the License Agreement shall survive
such termination. Neither Party shall owe any further payments to the other
Party under the License Agreement, regardless of whether such payments have
accrued or are due as of the termination of the License Agreement, except for
royalties by SpePharm on its and its Affiliates’ Net Sales of the Products prior
to such termination.

 

(b)     Notwithstanding Section 15.10 of the License Agreement, only the
following Sections of the License Agreement shall survive termination of the
License Agreement: Sections 8.2 (Insurance), 10.4, (Royalties) (as to any
amounts accrued prior to the effective date of termination), 10.5 (Manner of
Payment and Exchange Rate) (as to any amounts accrued prior to the effective
date of termination), 10.6 (Late Payment), 10.7 (Records and Audits), 10.8
(Taxes), 11.1 (Intellectual Property Ownership), and 12.3 (Warranty Disclaimer).

 

2.2     Termination of Other Agreements.

 

(a)     The Parties hereby agree that the Pharmacovigilance Agreement, dated May
20, 2019, shall automatically be terminated upon completion of the transfer of,
or the withdrawal and/or cancellation of, the Transferred Approvals and
Materials pursuant to Section 3.4.

 

(b)     The Parties hereby agree that the agreements between the Parties (or
their Affiliates) that are listed on Schedule 2.2(b) are hereby terminated in
their entirety as of the Effective Date.

 

2.3     Effects of Termination of the License Agreements.

 

(a)     Notwithstanding anything to the contrary, all termination consequences
set forth in Section 15.9 of the License Agreement shall be considered rescinded
and shall have no effect.

 

(b)     The Parties understand and agree that, effective as of the Effective
Date, and notwithstanding anything to the contrary in the License Agreement,
except as otherwise provided by Article 3 hereof, (i) all licenses and other
rights granted by Navidea to SpePharm shall be terminated and SpePharm shall
have no further right or obligation to develop, manufacture or commercialize
Products, and (ii) as between the Parties, Navidea will be solely responsible
for the development, manufacturing and commercialization of Products from and
after the Effective Date.

 

2.4     Releases. In consideration of the covenants, agreements and undertakings
of the Parties under this Agreement, each Party, on behalf of itself and its
respective present and former parents, subsidiaries, Affiliates, officers,
directors, shareholders, members, successors and assigns (collectively,
“Releasors”) hereby releases, waives and forever discharges the other Party and
its respective present and former direct and indirect, parents, subsidiaries,
Affiliates, employees, officers, directors, shareholders, members, agents,
representatives, permitted successors and permitted assigns (collectively,
“Releasees”) of and from any and all actions, causes of action, suits, losses,
liabilities, rights, debts, dues, sums of money, accounts, reckonings,
obligations, costs, expenses, liens, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims, and demands, of every kind and nature
whatsoever, whether now known or unknown, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, in law, admiralty or equity (collectively,
“Claims”), which any of such Releasors ever had, now have, or hereafter can,
shall, or may have against any of such Releasees for, upon, or by reason of any
matter, cause, or thing whatsoever from the beginning of time through the
Effective Date arising out of or relating to the License Agreement, including
any breach thereof, provided that the foregoing release shall not apply to any
Claims relating to rights and obligations created by or otherwise arising out of
this Agreement.

 

5

--------------------------------------------------------------------------------

 

 

3.

PRODUCT TRANSITION.

 

3.1     Transition.

 

(a)     During the six (6) month period following the Effective Date (the
“Transition Period”), SpePharm shall use its Commercially Reasonable Efforts to
perform the following wind-down activities (“Wind-Down Activities”), as may be
described in further detail in other provisions of this Agreement and in the
transition plan attached hereto in Exhibit A (the “Transition Plan”):

 

(i)     SpePharm shall transfer to Navidea or its designee(s) the Product
Approvals and Regulatory Materials Controlled by SpePharm or its Affiliates
solely for the purpose of marketing, distributing and selling the Products in
the Licensed Territory (“Transferred Approvals and Materials”);

 

(ii)     SpePharm shall transfer to Navidea responsibility for all regulatory
activities in the Licensed Territory with respect to the Products effective upon
the completion of the transfer of the Transferred Approvals and Materials;

 

(iii)     SpePharm shall provide details to Navidea of all ongoing investigator
initiated studies (“IIS”) involving the Products so that Navidea can assume
responsibility for them;

 

(iv)     SpePharm shall transfer to Navidea responsibility for any ongoing
stability studies involving the Product; and

 

(v)     SpePharm shall perform any other activities that may be specified in the
Transition Plan.

 

(b)     From and after the Effective Date, as between the Parties, Navidea shall
be solely responsible for all development, manufacturing and commercialization
of all Products for the Licensed Territory (including but not limited to
oversight, management, and expenses), except for those activities being
wound-down by SpePharm pursuant to this Article 3. Except as otherwise stated
herein (including as set forth in Sections 3.3 and 3.4), as between the Parties,
Navidea shall be responsible for all ongoing costs for the development,
manufacturing and commercialization of all Products both during and after the
Transition Period. Without limiting the foregoing:

 

6

--------------------------------------------------------------------------------

 

 

(c)     Navidea hereby assumes all obligations with respect to the Transferred
Approvals and Materials transferred to them by SpePharm or its Affiliates
effective as of the date of such transfer (including any Paediatric
Investigation Plan obligations relating thereto);

 

(d)     Navidea hereby assumes responsibility for all IIS involving the Products
in the Licensed Territory from and after the Effective Date;

 

(e)     Navidea hereby assumes all responsibility for all pharmacovigilance
activities and reporting obligations involving the Products in the Licensed
Territory effective on the date of transfer of the Transferred Approvals and
Materials, it being agreed that SpePharm shall send any adverse events incidents
involving the Products to Navidea if received by SpePharm or any of its
Affiliates; and

 

(f)     Navidea shall use its Commercially Reasonable Efforts to perform the
activities assigned to it in the Transition Plan.

 

(g)     SpePharm shall appoint Janet Granger, and Navidea shall appoint Jeff
Smith, to serve as transition managers, who will be responsible for implementing
and coordinating activities and facilitating the exchange of information between
the Parties with respect to the Wind-Down Activities and for executing the
Transition Plan under this Article 3.

 

3.2     Inventory; Sales During the Transition Period.

 

(a)     SpePharm shall retain its existing inventory of Product (referred to by
the Parties as CB3) to maintain sales of the Product in the Licensed Territory
through to the end of the Transition Period (the “Navidea Net Sales Period”). If
any inventory of such CB3 Product ceases to be saleable due to expiration,
SpePharm shall be responsible for disposing of such inventory of CB3 Product at
its cost.

 

(b)     Navidea shall purchase from SpePharm the batch of Product referred to by
the Parties as CB4 (i.e., naked vials of Product) that is planned for production
at GI Pharma (“CB4 Product”). The price for CB4 Product to be paid by Navidea
shall be the price payable by SpePharm to GI Pharma for CB4 Product. SpePharm
shall invoice Navidea for the CB4 Product upon receipt of an invoice therefor
from GI Pharma or on the date that payment becomes due to GI Pharma, whichever
is earlier, and Navidea shall pay such invoice to SpePharm not later than thirty
(30) days after its receipt. Until the end of the Transition Period, SpePharm
shall warehouse CB4 Product under bailment at its or its designee’s facilities.
On or promptly after the end of the Transition Period, SpePharm shall ship, at
Navidea’s cost, the remaining CB4 Product to one or more locations specified by
Navidea. Navidea shall at all times hold title to, and risk of loss of, CB4
Product (whether unlabeled or labeled, packaged or unpackaged), and shall be
responsible for insuring the CB4 Product against loss. During the Navidea Net
Sales Period, SpePharm shall arrange for tertiary packaging and release of the
quantity of CB4 Product required by SpePharm to maintain sales of the Product in
the Licensed Territory (including to replace returned or rejected Product) on
Navidea’s behalf, which CB4 Product shall be packaged and labeled in current
SpePharm artwork. Neither SpePharm nor any of its Affiliates shall have any
responsibility or liability for any delay or failure by GI Pharma to produce and
supply the CB4 Product.

 

7

--------------------------------------------------------------------------------

 

 

(c)     During the Navidea Net Sales Period, SpePharm shall, in good faith,
warehouse, distribute and sell Product in the Licensed Territory at customary
pricing on Navidea’s behalf and, within thirty (30) days after the end of each
calendar quarter during the Navidea Net Sales Period, and if the Navidea Net
Sales Period does not end concurrently with calendar quarter end, within thirty
(30) days after the end of the last calendar quarter beginning during the
Navidea Net Sales Period, pay over to Navidea the actual Net Sales received by
SpePharm therefrom, less (i) ten percent (10%) of such Net Sales, which shall be
retained by SpePharm as a compensation for such sales activities (“SpePharm’s
Share”), and (ii) SpePharm’s cost of goods for the Product sold from SpePharm’s
inventory, which cost of goods may not exceed SpePharm’s current cost of goods
(including the acquisition cost of the Product as well as labeling and
packaging) as itemized on Schedule 3.2(b). Neither SpePharm nor any of its
Affiliates shall have any obligation to detail, promote or otherwise market the
Product from and after the Effective Date.

 

(d)     SpePharm shall invoice Navidea for SpePharm’s reasonable costs of
packaging and labeling (plus ten percent (10%), shipping and distributing
Product (including insurance costs) Products, provided such costs are not
already accounted for within the definition of Net Sales or cost of goods in
Section 3.2(c) above, and Navidea shall pay such invoice within thirty (30) days
of receipt. Navidea shall be responsible for the costs and expenses of
destruction of any packaging and labeling produced and not used for CB4 Product,
up to a maximum of €500 total. Navidea shall pay such costs and expenses within
thirty (30) days of SpePharms’ invoice therefor.

 

(e)     With respect to all Product sold by SpePharm during the Navidea Net
Sales Period, Navidea will be responsible for all costs incurred by SpePharm
with respect to damaged, lost, outdated, spoiled, returned or rejected Products,
including, without limitation, in connection with recalls, and for billing
errors or claims, except where caused by SpePharm’s negligence or willful
misconduct. SpePharm may deduct such costs from any Net Sales amounts payable to
Navidea under Section 3.2(b), and if insufficient Net Sales amounts are payable
to Navidea for SpePharm to recover such costs, SpePharm shall invoice Navidea
for such costs, and Navidea shall pay such invoice within thirty (30) days after
receipt.

 

(f)     For the sake of clarity, Navidea shall not to be liable to SpePharm for
any deficit in the event that, with respect to Product sold on terms (including
pricing) set by SpePharm, Net Sales of such Products during any calendar quarter
of the Navidea Net Sales Period are not sufficient to fully account for
SpePharm’s cost of goods and/or SpePharm’s Share as set forth herein. Navidea
shall be liable to SpePharm for any deficit in the event that, with respect to
Product sold on terms (including pricing) set by Navidea, Net Sales of such
Products during any calendar quarter of the Navidea Net Sales Period are not
sufficient to fully account for SpePharm’s cost of goods and/or SpePharm’s Share
as set forth herein.

 

3.3     Transfer of Products Approvals and Pharmacovigilance.

 

(a)     The Product Approvals within the Transferred Approvals and Materials
that shall be transferred to Navidea are set forth on Schedule 3.3(a).

 

8

--------------------------------------------------------------------------------

 

 

(b)     Until such time that all Transferred Approvals and Materials shall have
been transferred to Navidea or its designee(s) in accordance with Applicable
Laws, SpePharm shall be responsible for all interactions with Regulatory
Authorities relating thereto.

 

(c)     Promptly after the Effective Date, Navidea shall designate Affiliates or
Third Parties, organized under the laws of the relevant jurisdictions in the
Licensed Territory and legally competent to hold and maintain the Product
Approvals under the laws of relevant jurisdictions in the Licensed Territory, as
successor to SpePharm (the “Successor Entities”). SpePharm shall transfer and
assign to the Successor Entities, as applicable, all Transferred Approvals and
Materials as soon as reasonably practicable after the Effective Date, and
Navidea shall reimburse SpePharm for its reasonable costs and expenses incurred
in connection with such transfer and assignment. Promptly after the Effective
Date, SpePharm shall provide to Navidea an estimate of such costs and expenses
and a description of the SpePharm activities that will generate such costs and
expenses. The Parties shall cooperate in good faith to minimize such costs and
expenses. Each Party shall reasonably cooperate in making any filings, executing
any instruments, or taking other actions reasonably necessary to make such
transfer of any Transferred Approvals and Materials effective.

 

(d)     Notwithstanding anything herein to the contrary, if any Transferred
Approvals and Materials are not transferred to the Successor Entities by the end
of the Transition Period for any reason other than due to delays caused by
SpePharm or its Affiliates, then SpePharm shall have the right, in its sole
discretion, to withdraw or cause the cancellation of such Transferred Approvals
and Materials, provided that SpePharm shall provide Navidea with thirty (30)
days’ prior written notice of its decision to effect such withdrawal or
cancellation. In the event of any such withdrawal or cancellation, the Parties
shall be equally responsible for any penalties or other Losses payable or
incurred by either Party or any of its Affiliates under any Transferable
Contracts and Non-Transferable Contracts in connection with such withdrawal or
cancellation.

 

3.4     Transfer of Tenders and Other Contracts.

 

(a)     Schedule 3.4(a) sets forth the tenders and other customer or sales
contracts to which SpePharm or any of its Affiliates is a party that solely
relate to the Products and are transferable to Navidea in accordance with their
terms (the “Transferable Contracts”). SpePharm shall assign and transfer to
Navidea, and Navidea or its designee(s) shall assume and accept, the
Transferable Contracts pursuant to the Assignment and Assumption Agreement
attached hereto as Exhibit B (the “Assignment and Assumption Agreement”). The
Assignment and Assumption Agreement shall be executed by the Parties not later
than the end of the Transition Period. Effective from and after the date of any
such assignment and transfer, as between the Parties, Navidea shall be solely
responsible for the performance of the obligations under such Transferable
Contracts.

 

(b)     Schedule 3.4(b) sets forth the tenders and other customer or sales
contracts to which SpePharm or any of its Affiliates is a party that solely
relate to the Products and are not transferable to Navidea in accordance with
their terms (the “Non-Transferable Contracts”). SpePharm shall use its
Commercially Reasonable Efforts to obtain all necessary consents for the
assignment and transfer of the Non-Transferable Contracts to Navidea; provided,
however, neither SpePharm nor any of its Affiliates shall be required to
commence any litigation or offer or grant any accommodation, financial or
otherwise, to obtain such consents. If SpePharm obtains any such consents for a
Non-Transferable Contract, such Non-Transferable Contract shall be deemed a
Transferable Contract for purposes of this Agreement and the Assignment and
Assumption Agreement. With respect to any Non-Transferable Contracts that are
not assigned and transferred to Navidea, SpePharm shall retain such
Non-Transferable Contracts as agent for Navidea and shall manage such
Non-Transferable Contracts for Navidea’s benefit, and Navidea (i) shall be
responsible for supplying all orders for Products under such Non-Transferable
Contracts and for paying all charges and other Losses under such
Non-Transferable Contracts, and (ii) shall receive all payments made under such
Non-Transferable Contracts. The Parties shall reasonably cooperate and take such
actions as may reasonably be necessary to effect the foregoing.

 

9

--------------------------------------------------------------------------------

 

 

3.5     Intellectual Property.

 

(a)     For the avoidance of doubt, and notwithstanding anything herein or in
the License Agreement to the contrary, from and after the end of the Transition
Period, except as provided in Section 3.5(c), SpePharm shall have no right in,
nor claim to, any intellectual property owned by Navidea or its Affiliates
anywhere in the world, including, without limitation, any Company Know-How,
Company Marks, Company Patents, Product IP or Jointly Funded Data (as such terms
are defined in the License Agreement). Each Party acknowledges and agrees that
no Joint IP (as defined in the License Agreement) exists as of the Effective
Date.

 

(b)     SpePharm hereby reassigns to Navidea all of the General IP that, prior
to termination of the License Agreement, had been developed by Navidea and
assigned to SpePharm under the License Agreement.

 

(c)     Notwithstanding anything to the contrary herein, (i) SpePharm reserves,
on behalf of itself and its Affiliates, all rights under the General IP that are
necessary or reasonably useful for SpePharm and its Affiliates to perform their
obligations under this Agreement; and (ii) Navidea hereby grants to SpePharm and
its Affiliates a non-exclusive, fully paid-up, non-transferable and worldwide
license under the Company Know-How and Company Patents as is necessary or
reasonably useful to perform its obligations under this Agreement.

 

(d)     All trademarks, marks, trade names, patents, copyrights, designs,
drawings, formulas or other data, photographs, samples, literature, and sales
and promotional aids of every kind (including Company Marks (as defined in the
License Agreement)) of Navidea shall remain the sole and exclusive property of
Navidea with respect to the Products.

 

3.6     Return of Confidential Information. Each Party shall return to the other
Party all Confidential Information of the other Party that such first Party
received under the License Agreement, except that each Party shall be permitted
to retain, through its legal counsel, a reasonable number of copies of the other
Party’s Confidential Information to the extent required under any Applicable
Laws or only to the extent necessary to exercise any rights under this Agreement
or only to the extent necessary to perform its obligations under this Agreement,
and provided that neither Party shall be required to destroy any computer
records or files containing Confidential Information of the other Party that
have been created by such Party’s automatic archiving and back-up procedures, to
the extent created and retained in a manner consistent with such Party’s
reasonable document retention and destruction policies.

 

10

--------------------------------------------------------------------------------

 

 

4.

REPRESENTATIONS AND WARRANTIES

 

4.1     Representations and Warranties of Both Parties. Each Party represents
and warrants to the other Party that, as of the Effective Date:

 

(a)     such Party is duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is organized, and it has full
right and authority to enter into this Agreement and to grant the licenses and
other rights to the other Party as herein described;

 

(b)     this Agreement has been duly authorized by all requisite corporate
action, and when executed and delivered will become a valid and binding contract
of such Party enforceable against such Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other laws affecting creditors’ rights generally from time to time in effect,
and to general principles of equity;

 

(c)     the execution, delivery and performance of this Agreement does not
conflict with any other agreement, contract, instrument or understanding, oral
or written, to which such Party is a party, or by which it is bound, nor will
such execution, delivery and performance violate any Applicable Laws; and

 

(d)     all necessary consents, approvals and authorizations of all governmental
authorities and other Persons required to be obtained by such Party in
connection with the execution and delivery of this Agreement have been obtained.

 

4.2     Mutual Disclaimer. THE FOREGOING WARRANTIES OF EACH PARTY ARE IN LIEU OF
ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF
NONINFRINGEMENT, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR ANY IMPLIED
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE ALL OF WHICH ARE HEREBY
SPECIFICALLY EXCLUDED AND DISCLAIMED.

 

5.

CONFIDENTIALITY.

 

5.1     Confidentiality; Exceptions. Except to the extent expressly authorized
by this Agreement or otherwise agreed in writing, the Parties agree that the
receiving Party (the “Receiving Party”) shall keep confidential and shall not
publish or otherwise disclose or use for any purpose other than as provided for
in this Agreement any information or other confidential and proprietary
information and materials, patentable or otherwise, in any form (written, oral,
photographic, electronic, magnetic, or otherwise) which is disclosed under this
Agreement or was disclosed under the License Agreement to it by the other Party
(the “Disclosing Party”) or otherwise received or accessed by a Receiving Party
in the course of performing its obligations or exercising its rights under the
License Agreement or this Agreement, including but not limited to trade secrets,
know-how, inventions or discoveries, proprietary information, formulae,
processes, techniques and information relating to a Party’s past, present and
future marketing, financial, and research and development activities of any
product or potential product or useful technology of the Disclosing Party and
the pricing thereof (collectively, “Confidential Information”), except to the
extent that it can be established by the Receiving Party that such Confidential
Information: (a) was in the lawful knowledge and possession of the Receiving
Party prior to the time it was disclosed to, or learned by, the Receiving Party,
or was otherwise developed independently by the Receiving Party, as evidenced by
contemporaneous written records kept in the ordinary course of business, or
other documentary proof of actual use by the Receiving Party; (b) was generally
available to the public or otherwise part of the public domain at the time of
its disclosure to the Receiving Party hereunder; (c) became generally available
to the public or otherwise part of the public domain after its disclosure
hereunder and other than through any act or omission of the Receiving Party in
breach of this Agreement or the License Agreement; or (d) was disclosed to the
Receiving Party, other than under an obligation of confidentiality, by a Third
Party who had no obligation to the Disclosing Party not to disclose such
information to others. All information disclosed under that certain Mutual
Confidentiality/Non-Disclosure Agreement between the Parties dated as of May 24,
2013, as amended December 11, 2014, shall be deemed to be Confidential
Information hereunder.

 

11

--------------------------------------------------------------------------------

 

 

5.2     Authorized Disclosure. Except as expressly provided otherwise in this
Agreement, a Receiving Party may use and disclose Confidential Information of
the Disclosing Party as follows: (a) to the Receiving Party’s Affiliates,
potential and actual licensees or distributors, employees, officers, directors,
agents, consultants, and/or other Third Parties under appropriate
confidentiality provisions no less stringent than those in this Agreement, in
connection with the performance of its obligations or exercise of its rights
under this Agreement; or (b) to the extent such disclosure is reasonably
necessary in defending litigation, complying with applicable governmental
regulations or otherwise required by Applicable Law (including as required to
seek, obtain and maintain Product Approvals); provided, however, that if a
Receiving Party is required by Applicable Law to make any such disclosure of a
Disclosing Party’s Confidential Information it will, except where impracticable
for necessary disclosures, for example in the event of medical emergency, give
reasonable advance notice to the Disclosing Party of such disclosure requirement
and, except to the extent inappropriate in the case of patents, will use its
reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed; or (c) to potential or actual acquirers,
merger candidates or investors or venture capital firms, investment bankers or
other financial institutions or investors, provided that in connection with such
disclosure, such Receiving Party shall inform each disclosee of the confidential
nature of such Confidential Information and cause each disclosee to treat such
Confidential Information as confidential; or (d) to the extent mutually agreed
to in writing by the Parties; provided, however, that, in each of the above
situations, the Receiving Party shall remain responsible for any failure by any
Person who receives the Confidential Information pursuant to this Section 5.2 to
treat such Confidential Information as required under this Article 5.

 

5.3     Disclosure of Agreement. Neither Party shall issue any press release or
other public disclosure regarding the Agreement or the other Parties’ activities
hereunder, except (a) with the other Party’s prior written consent, or (b) for
any disclosure that is reasonably necessary to comply with applicable national
securities exchange listing requirements or Applicable Laws. The Parties agree
to consult with each other reasonably and in good faith with respect to the text
and timing of any such press releases prior to the issuance thereof, and a Party
may not unreasonably withhold, delay or condition consent to such releases.
Except to the extent required by Applicable Law or as otherwise permitted in
accordance with this Section 5.3, neither Party shall make any public
announcements concerning this Agreement or the subject matter hereof without the
prior written consent of the other, which shall not be unreasonably withheld,
delayed or conditioned. Notwithstanding the foregoing, to the extent information
regarding this Agreement has already been publicly disclosed in the same
context, either Party may subsequently disclose the same information to the
public without the consent of the other Party. Each Party shall be permitted to
disclose the terms of this Agreement, in each case under appropriate
confidentiality provisions substantially equivalent to those of this Agreement,
to any actual or potential investors, acquirers, merger partners, licensees or
sublicensees, or purchasers of assets of such Party and to the professional
advisors thereof. Each Party shall give the other Party a reasonable opportunity
where practical to review all filings with the United States Securities and
Exchange Commission describing the terms of this Agreement prior to submission
of such filings, and shall give due consideration to any reasonable comments by
the non-filing Party relating to such filing, including without limitation the
provisions of this Agreement for which confidential treatment should be sought;
provided that no further review shall be provided for disclosures for which
consent has been obtained. Notwithstanding, with respect to the filing of this
Agreement by Navidea with the United States Securities and Exchange Commission,
Navidea shall provide SpePharm with at least five (5) business days to review
and comment on such proposed filing.

 

12

--------------------------------------------------------------------------------

 

 

6.

INDEMNIFICATION

 

6.1     SpePharm Indemnity. SpePharm hereby agrees to indemnify, defend and hold
Navidea and its Affiliates, and their respective employees, directors, agents
and consultants, and their respective successors, heirs and assigns and
representatives (“Navidea Indemnitees”) harmless from and against all claims,
liability, threatened claims, damages, expenses (including reasonable attorneys’
fees), suits, proceedings, losses or judgments, whether for money or equitable
relief, of any kind, including but not limited to death, personal injury,
illness, product liability or property damage or the failure to comply with
Applicable Law (collectively, “Losses”), arising from any Third Party claim due
to (i) the Development, Commercialization (including promotion, advertising,
offering for sale, sale or other disposition), transfer, importation or
exportation, labeling, handling or storage, or use of, or exposure to, any
Products by or for SpePharm or any of its Affiliates, sublicensees,
subcontractors, agents and consultants (but excluding Navidea and its
Affiliates), in each case occurring prior to the Effective Date; or (ii) any
breach of any obligation, representation or warranty of SpePharm under this
Agreement; or (iii) SpePharm’s (or its Affiliates’ and licensees’) gross
negligence, recklessness or willful misconduct; except, in each case, to the
extent that such Losses arise from (a) infringement or misappropriation of
patents, know-how or other intellectual property rights by any Navidea
Indemnitee, (b) the gross negligence, recklessness or willful misconduct of any
Navidea Indemnitee, or (c) any breach of any obligation, representation or
warranty of Navidea hereunder.

 

6.2     Navidea Indemnity. Navidea hereby agrees to indemnify, defend and hold
SpePharm, its Affiliates and sublicensees, and their respective employees,
directors, agents and consultants, and their respective successors, heirs and
assigns and representatives (“SpePharm Indemnitees”) harmless from and against
all Losses arising from any Third Party claim due to (i) the Development,
transfer, importation or exportation, manufacture, labeling, handling or
storage, or use of, or exposure to, any Products by or for Navidea or any of its
Affiliates, licensees, subcontractors, agents and consultants (but excluding
SpePharm and its Affiliates prior to the Effective Date), in each case occurring
prior to, on or after the Effective Date; or (ii) any breach of any obligation,
representation or warranty of Navidea under this Agreement; or (iii) Navidea’s
(or its Affiliates’ and licensees’) gross negligence, recklessness or willful
misconduct; or (iv) any Assumed Liabilities (as defined in the Assignment and
Assumption Agreement); except, in each case, to the extent that such Losses
arise from (a) infringement or misappropriation of patents, know-how or other
intellectual property rights by any SpePharm Indemnitee, (b) the gross
negligence, recklessness or willful misconduct of any SpePharm Indemnitee, or
(c) any breach of any obligation, representation or warranty of SpePharm
hereunder.

 

13

--------------------------------------------------------------------------------

 

 

6.3     Indemnification Procedure. Each Party shall notify the other in the
event it becomes aware of a claim for which indemnification may be sought
hereunder pursuant to this Article 6. In case any proceeding (including any
governmental investigation) shall be instituted involving any Party in respect
of which indemnity may be sought pursuant to this Article 6, such Party (the
“Indemnified Party”) shall provide the other Party (the “Indemnifying Party”)
with prompt written notice of such proceeding (the “Indemnification Claim
Notice”). Promptly after the Indemnifying Party receives the Indemnification
Claim Notice, the Indemnifying Party and Indemnified Party shall meet to discuss
how to respond to any claims that are the subject matter of such proceeding. At
its option, the Indemnifying Party may assume the defense of any Third Party
claim subject to indemnification as provided for in this Article 6 by giving
written notice to the Indemnified Party within thirty (30) days (or within such
time provided in any applicable extension to appropriately answer any complaint,
if any, but no longer than seventy (70) days, provided that the Indemnified
Party makes all reasonable efforts to obtain any such extension) after the
Indemnifying Party’s receipt of an Indemnification Claim Notice, provided that
(a) the claim solely seeks monetary damages and (b) the Indemnifying Party
expressly agrees in writing that, as between the Indemnifying Party and the
Indemnified Party, the Indemnifying Party shall be solely obligated to satisfy
and discharge the claim in full (the matters described in (a) and (b), the
“Litigation Conditions”). The Indemnified Party may, at any time, assume all
such defense if the Litigation Conditions are not satisfied. Upon assuming the
defense of a Third Party claim in accordance with this Article 6, the
Indemnifying Party shall be entitled to appoint lead counsel in the defense of
the Third Party claim. Should the Indemnifying Party assume and continue the
defense of a Third Party Claim, except as otherwise set forth in this Article 6,
the Indemnifying Party shall not be liable to the Indemnified Party for any
legal expenses subsequently incurred by such Indemnified Party in connection
with the analysis, defense or settlement of the Third Party claim. Without
limiting this Article 6, any Indemnified Party shall be entitled to participate
in, but not control, the defense of a Third Party Claim for which it has sought
indemnification hereunder and to employ counsel of its choice for such purpose;
provided, however, that such employment shall be at the Indemnified Party’s own
expense unless (i) the employment thereof has been specifically authorized by
the Indemnifying Party in writing; (ii) the Indemnifying Party has failed to
assume and actively further the defense and employ counsel in accordance with
this Section 6.3 (in which case the Indemnified Party shall control the
defense); or (iii) the Indemnifying Party no longer satisfies the Litigation
Conditions. With respect to any Losses relating solely to the payment of money
damages in connection with a Third Party Claim that shall not result in the
Indemnified Party’s becoming subject to injunctive or other relief or otherwise
adversely affect the business of the Indemnified Party in any manner, and as to
which the Indemnifying Party shall have acknowledged in writing the obligation
to indemnify the Indemnified Party hereunder, and subject to the Litigation
Conditions being satisfied, the Indemnifying Party shall have the sole right to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Losses, on such terms as the Indemnifying Party, in its
reasonable discretion, shall deem appropriate (provided that such terms shall
include a complete and unconditional release of the Indemnified Party from all
liability with respect thereto), and shall transfer to the Indemnified Party all
amounts which said Indemnified Party shall be liable to pay prior to the time of
the entry of judgment. With respect to all other Losses in connection with Third
Party Claims, where the Indemnifying Party has assumed the defense of the Third
Party claim in accordance with this Article 6, the Indemnifying Party shall have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Liability, provided that it obtains the prior written
consent of the Indemnified Party (which consent shall be at the Indemnified
Party’s reasonable discretion). The Indemnifying Party that has assumed the
defense of the Third Party Claim in accordance with this Article 6 shall not be
liable for any settlement or other disposition of a Loss by an Indemnified Party
(but in no event to include any court judgment or judicial or administrative
order or disposition) that is reached without the written consent of such
Indemnifying Party. No Indemnified Party shall admit any liability with respect
to, or settle, compromise or discharge, any Third Party Claim without first
offering to the Indemnifying Party the opportunity to assume the defense of the
Third Party Claim in accordance with this Article 6. If the Indemnifying Party
chooses to defend or prosecute any Third Party Claim, the Indemnified Party
shall cooperate in the defense or prosecution thereof and shall furnish such
records, information and testimony, provide such witnesses and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection with such Third Party Claim. Such cooperation
shall include access during normal business hours afforded to the Indemnifying
Party to, and reasonable retention by the Indemnified Party of, records and
information that are reasonably relevant to such Third Party Claim, and making
employees and agents available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder, and
the Indemnifying Party shall reimburse the Indemnified Party for all its
reasonable out-of-pocket expenses incurred in connection with such cooperation.

 

14

--------------------------------------------------------------------------------

 

 

7.

DISPUTES.

 

7.1     Disputes. The Parties shall attempt to resolve all disputes between the
Parties arising out of or relating to this Agreement and all related agreements,
collectively or separately, amicably through good faith discussions upon the
written request of any Party. In the event of a dispute arising out of or
relating to this Agreement either Party shall provide written notice of the
dispute to the other, in which event the dispute shall be referred to the
executive officers designated below or their successors, for attempted
resolution by good faith negotiations within thirty (30) days after such notice
is received. Said designated officers are initially as follows:

 

For Navidea:          its President

 

For SpePharm:      its Managing Director

 

In the event the designated executive officers do not resolve such dispute
within the allotted sixty (60) days, such dispute may be resolved by litigation
pursuant to Section 7.2.

 

7.2     Venue; Jurisdiction. Each Party hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the federal courts located
in the Southern District of New York, for any actions, suits or proceedings
arising out of or relating to this Agreement and the transactions contemplated
hereby. Each Party hereby irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby in the
federal courts located in the Southern District of New York, and waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in such court has been brought in an inconvenient forum.
Notwithstanding the foregoing, a Party shall be entitled to seek enforcement of
a judgment entered pursuant to this Section 7.2 in any court having competent
jurisdiction thereof where enforcement is deemed necessary.

 

15

--------------------------------------------------------------------------------

 

 

7.3     Exclusions. Nothing in this Article 7 shall preclude a Party from
seeking and obtaining in a court of competent jurisdiction injunctive or
equitable relief to preserve the status quo or prevent immediate harm to the
Party. The terms of this Article 7 shall not apply to any disputes relating to a
material breach of Article 5 (Confidentiality) or any claim relating to the
intellectual property rights of a Party, each of which may be brought in a court
of competent jurisdiction.

 

8.

MISCELLANEOUS

 

8.1     Further Assurances. Each of the Parties shall, and shall cause its
respective Affiliates to, execute and deliver such additional documents,
instruments, conveyances, and assurances and take such further actions as may be
reasonably necessary to carry out the provisions hereof and give effect to the
transactions contemplated hereby. Notwithstanding anything herein to the
contrary, including, without limitation, Section 8.2 below, to the extent that
the current COVID-19 pandemic prevents the Parties from successfully completing
the transition contemplated by the Transition Plan, SpePharm shall use its
Commercially Reasonable Efforts to assist Navidea with such transition for up to
ninety (90) days after the Transition Period, but only for so long as Navidea is
using Commercially Reasonable Efforts to successfully complete the transition
contemplated by the Transition Plan.

 

8.2     Force Majeure. Performance by either Party hereunder may be delayed to
the extent that performance is rendered beyond such Party’s reasonable control
by industrial conflicts, mobilization, requisition, embargo, currency
restriction, insurrection, general shortage of transport, material or power
supply, fire, flood, earthquake, explosion, stroke of lightning, pandemic, other
force majeure and similar casualties or other events beyond either Party’s
reasonable control (“Force Majeure Events”). If either Party is affected by a
Force Majeure Event, it shall promptly as soon as it is known that such
circumstances are likely to have a detrimental impact on the performance of its
obligations under the terms of this Agreement, immediately verbally notify the
other Party and follow up in writing describing the nature and extent of the
circumstances, the likely and potential duration and the foreseeable impact on
its ability to perform any of its obligations under this Agreement. During the
continuance of any Force Majeure Event, the affected Party shall use all
reasonable efforts to overcome, remove or minimize the effects of such Force
Majeure Event and to perform its obligations under this Agreement as soon as
reasonably possible and any time periods for performance set forth herein shall
be reasonably extended, but in no event for more than ninety (90) days in the
aggregate. For clarity, in no event will the Transition Period, the Navidea Net
Sales Period or the time period set forth in Section 3.3(d), be extended by more
than ninety (90) days.

 

8.3     Performance by Affiliates. Each Party agrees to cause its Affiliates to
comply with the provisions of this Agreement as applicable to such Affiliate and
to guarantee the payment and performance thereof. Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement will be deemed
a breach by such Party, and the other Party may proceed directly against such
Party without any obligation to first proceed against such Party’s Affiliate.

 

16

--------------------------------------------------------------------------------

 

 

8.4     Independent Contractors. It is understood that both Parties are
independent contractors and are engaged in the operation of their own respective
businesses. Neither Party is the agent of the other for any purpose whatsoever,
and neither Party has any authority, express or implied, to enter into any
contracts or assume any obligations for the other, to pledge the credit of the
other or make any warranties or representations on behalf of the other, except
where expressly authorized in writing to do so. Nothing in this Agreement or in
the activities of either Party shall be deemed to create an agency, partnership
or joint venture relationship.

 

8.5     No Partnership. The Parties agree and acknowledge that this Agreement is
not intended to create, or be deemed to be or otherwise treated as, a
partnership for United States federal, state or local income tax purposes or for
purposes of the laws of any state of the United States or the District of
Columbia. No Party shall file or cause to be filed any Internal Revenue Service
Form 1065 (U.S. Return of Partnership Income), or any equivalent form for state
or local tax purposes, with respect to the arrangements contemplated by this
Agreement, and each Party agrees that any and all United States federal, state
and local income tax returns it files will be consistent with the provisions of
this Section 8.5. The transactions contemplated by this Agreement shall not be
conducted under a joint or combined business name and no Party shall hold itself
out to any person as being in a partnership, joint venture, or combined business
with the other Party. The Parties shall not open any joint bank accounts or
otherwise commingle their respective funds.

 

8.6     Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person or via internationally
recognized overnight delivery, or by registered or certified mail (postage
prepaid, return receipt requested), to the following address (or at such other
address for which such Party gives notice hereunder):

 

 

If to SpePharm:

SpePharm AG

Werfletstrasse 3

CH-6005 Luzern

Switzerland

Attention: General Manager

        With a copy to:  

Norgine Limited

Norgine House

Widewater Place

Moorhall Road

Harefield, Uxbridge

UB9 6NS

United Kingdom

Attention: Chief Business Development Officer

        If to Navidea: 

Navidea Biopharmaceuticals, Inc.

4995 Bradenton Avenue, Suite 240

Dublin, OH 43017 U.S.A.

Attention: President

               

17

--------------------------------------------------------------------------------

 

 

8.7     Governing Law. This Agreement, and the rights and obligations of the
Parties hereunder, shall be governed, construed and interpreted in accordance
with the laws of the State of New York, U.S.A., without reference to conflict of
laws and choice of law principles and excluding the United Nations Convention on
Contracts for the International Sale of Goods.

 

8.8     Entire Agreement. This Agreement, including the Exhibits, sets forth the
entire agreement and understanding of the Parties relating to the subject matter
hereof, and supersedes all prior oral and written, and all contemporaneous oral,
agreements, understandings and arrangements. No modification of or amendment to
this Agreement shall be effective unless signed by the Parties.

 

8.9     Assignment. This Agreement may not be assigned by either Party, nor may
either Party delegate its obligations or otherwise transfer licenses or other
rights created by this Agreement, except as expressly permitted hereunder or
otherwise without the prior written consent of the other Party, which consent
will not be unreasonably withheld, delayed or conditioned; provided that without
consent (i) SpePharm may assign this Agreement to (x) an Affiliate or (y) its
successor in connection with the merger, consolidation, or sale of all or
substantially all of its assets or that portion of its business pertaining to
the subject matter of this Agreement, and (ii) Navidea may assign this Agreement
to (x) an Affiliate or (y) its successor in connection with the merger,
consolidation, or sale of all or substantially all of its assets or that portion
of its business pertaining to the subject matter of this Agreement. Any
purported assignment in violation of this Section 8.9 will be null and void ab
initio.

 

8.10     Guaranty. In consideration of the rights granted hereunder, Norgine
hereby guarantees in favor of Navidea the full payment and performance by
SpePharm of all obligations of SpePharm under this Agreement, in accordance with
the terms and conditions of this Agreement, including any applicable notice or
cure periods. This guaranty shall be enforceable upon the failure by SpePharm to
perform any obligation it may have under this Agreement in accordance with its
terms, and shall be effective regardless of the solvency or insolvency of
SpePharm at any time, the extension or modification of the obligations of this
Agreement by operation of Applicable Laws, or the subsequent reorganization,
merger, consolidation or other restructuring of SpePharm. Norgine hereby
expressly waives any requirement that Navidea exhaust any right, power or remedy
under this Agreement, or proceed against any other SpePharm entity under this
Agreement; for any obligation or performance hereunder prior to proceeding
directly against Norgine under this Section 8.10.   In the event that this
Agreement is transferred or assigned by SpePharm to a Third Party which is not
an Affiliate of Norgine, or if a Business Combination occurs with respect to
SpePharm and a Third Party which is not an Affiliate of Norgine, then Norgine’s
obligations under this Section 8.10 shall terminate, and the successor to
SpePharm’s rights in this Agreement or the successor to SpePharm, as the case
maybe, shall assume such obligations under this Section 8.10.

 

8.11     Severability. If any provision of this Agreement is held to be invalid
by a court of competent jurisdiction, then the remaining provisions shall
remain, nevertheless, in full force and effect. The Parties agree to renegotiate
in good faith any term held invalid and to be bound by the agreed substitute
provision in order to give the most approximate effect intended by the Parties.

 

 

 

* * *

 

18

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative as of the day and year first above
written.

 

NAVIDEA BIOPHARMACEUTICALS, INC.         By: /s/ Jed Latkin      (Signature)    
    Name: Jed Latkin          Title: CEO, CFO, COO                          
SPEPHARM AG         By: /s/ Peter Stein       (Signature)         Name:  Peter
Stein          Title: Director                             NORGINE BV        
By: /s/ Peter Stein       (Signature)         Name: Peter Stein           
Title: Director   

 

19

--------------------------------------------------------------------------------

 

 

EXHIBIT B
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment and Assumption
Agreement”) is made as of this 11th day of May 2020 (the “Effective Date”), by
Navidea Biopharmaceuticals, Inc., a company organized and existing under the
laws of Delaware, with its principal place of business located at 4995 Bradenton
Avenue, Suite 240, Dublin, OH 43017 (“Assignee”), and SpePharm AG, a company
organized and existing under the laws of Switzerland with offices located at
Werfletstrasse 3, CH-6005 Luzern, Switzerland (“Assignor”).

 

WHEREAS, Assignee, Assignor and Norgine BV, a company organized and existing
under the laws of the Netherlands, with offices located at Hogehilweg 7, 1101 CA
Amsterdam Zuid-Oost, The Netherlands, are parties to that certain Termination
Agreement dated as of May 11, 2020 (the “Termination Agreement”), pursuant to
which, among other things, Assignor agreed to assign to Assignee and Assignee
agreed to assume from Assignor the Assigned Contracts (as defined below),
subject to the terms and conditions of the Termination Agreement and this
Assignment and Assumption Agreement;

 

NOW, THEREFORE, for adequate and appropriate consideration, the receipt and
sufficiency of which is hereby acknowledged, and pursuant to the Termination
Agreement, the parties hereby agree as follows:

 

1.     Definitions. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Termination Agreement.

 

2.     Assignment of Assigned Contracts. At the Effective Time (as defined
below), Assignor hereby assigns to Assignee, free and clear of all liens and
encumbrances, other than the Assumed Liabilities (as defined below), and
Assignee hereby accepts the assignment of, all of Assignor’s right, title and
interest in, to and under the contracts set forth in Schedule A (the “Assigned
Contracts”).

 

3.     Assumption of Liabilities. At the Effective Time applicable to each
Assigned Contract, Assignee assumes and agrees to satisfy or perform when due
those Liabilities of Assignor under the applicable Assigned Contracts to the
extent such Liabilities arise from any event, circumstance or condition
commencing on or after the Effective Time (the foregoing, collectively, the
“Assumed Liabilities”).

 

4.     Effective Time. The assignment of each Assigned Contract under this
Assignment and Assumption Agreement shall become effective, on an Assigned
Contract-by-Assigned Contract basis, upon the time and date when the underlying
regulatory approval in the applicable jurisdiction has been transferred to
Assignee pursuant to the Termination Agreement such that Assignee may perform
its obligations under the Assigned Contract in accordance with its terms and
applicable law (with respect to each Assigned Contract, the “Effective Time”).

 

5.     Assignor’s Representations, Warranties and Covenants. Assignor hereby
represents and warrants to Assignee as of the Effective Date that, except as
otherwise indicated on Schedule A, the Assigned Contracts are in full force and
effect, and, to Assignor’s knowledge, no event or condition has occurred that is
an event of default or termination under any of the Assigned Contracts, and
there are no material disputes pending or threatened related to any rights or
obligations transferred by this Assignment and Assumption Agreement.

 

20

--------------------------------------------------------------------------------

 

 

6.     Further Assurances. Each of the parties hereto covenants to take such
reasonable further acts and actions as are necessary to carry out the provisions
hereof and give effect to the transactions contemplated hereby.

 

7.     Third Party Beneficiaries. This Assignment and Assumption Agreement shall
be binding upon and inure solely to the benefit of Assignor and Assignee and
their permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person, any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Assignment and
Assumption Agreement.

 

8.     Governing Law. This Assignment and Assumption Agreement, and the rights
and obligations of the parties hereunder, shall be governed, construed and
interpreted in accordance with the laws of the State of New York, U.S.A.,
without reference to conflict of laws and choice of law principles and excluding
the United Nations Convention on Contracts for the International Sale of Goods.

 

9.     Counterparts. This instrument may be executed by facsimile signature and
in one or more counterparts, each of which shall for all purposes be deemed to
be an original and all of which shall constitute the same instrument.

 

10.     Headings. The headings contained in this instrument are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this instrument.

 

* * *

 

21

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be executed as of the date written above.

 

NAVIDEA BIOPHARMACEUTICALS, INC.         By: /s/ Jed Latkin      (Signature)    
    Name: Jed Latkin          Title: CEO, CFO, COO                     SPEPHARM
AG         By: /s/ Peter Stein       (Signature)         Name:  Peter Stein     
    Title: Director    

 

 

22